Citation Nr: 0534318	
Decision Date: 12/20/05    Archive Date: 12/30/05

DOCKET NO.  02-09 230	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for a wrist condition.

2.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.	Entitlement to service connection for a skin rash due to 
herbicide exposure.

4.	Entitlement to service connection for diabetes mellitus 
with peripheral neuropathy due to herbicide exposure.

5.	Entitlement to a rating higher than 20 percent for 
residuals of a low back injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
July 1970, including a tour in the Republic of Vietnam from 
December 1968 to December 1969.  

This case comes to the Board of Veterans' Appeals (Board) 
from September 2000, October 2001 and August 2003 rating 
decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  
The September 2000 decision denied the veteran's claim for 
service connection for PTSD, as not well grounded.  After 
elimination of this requirement by the Veterans Claims 
Assistance Act (VCAA), the October 2001 decision 
readjudicated this claim on the full merits, i.e., on a de 
novo basis, but continued to deny it.  Also in that October 
2001 rating action, the RO denied additional claims for 
service connection for a skin rash, purportedly due to 
herbicide (Agent Orange) exposure, and for a rating higher 
than 10 percent for the service-connected residuals of a 
low back injury.

In a more recent August 2003 rating decision, the RO also 
denied the veteran's claim for service connection for 
diabetes mellitus due to herbicide exposure, as well as 
determined that new and material evidence had not been 
submitted to reopen a previously denied claim for service 
connection for a wrist condition.  

The veteran filed a timely appeal in response to the October 
2001 and August 2003 decisions.  The RO has since issued a 
May 2004 decision granting an increased rating of 20 percent 
for his service-connected low back disability, retroactively 
effective from February 7, 2001.  Since, however, he has not 
received the highest available rating or indicated he is 
content with his new rating, he is presumed to be seeking an 
even higher schedular rating.  See AB v. Brown, 6 Vet. App. 
35, 39 (1993).  Additionally, in response to his October 2002 
statement wherein he alleged that he had developed peripheral 
neuropathy of the lower extremities as a result of his 
diabetes, the RO has characterized his claim for service 
connection for diabetes mellitus as inclusive of the 
peripheral neuropathy.

Unfortunately, the veteran's claims for service connection 
for a skin rash and for diabetes mellitus with associated 
peripheral neuropathy, as well as his claim for a higher 
rating for his low back disability, must be further developed 
before being decided.  So these claims are being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify him if further action is required on his 
part concerning these claims.

As a final matter, the Board notes that the veteran has 
submitted to the RO copies of letters dated in September and 
November 2004 from treatment providers at the Columbia VA 
Medical Center (VAMC), expressing the viewpoint that he is 
totally disabled and incapable of gainful employment due to 
his psychiatric impairment and peripheral vascular disease.  
So the Board will construe these statements as an informal 
claim for a total disability rating based on individual 
unemployability (TDIU).  This additional claim, however, is 
not currently before the Board.  38 C.F.R. § 20.200 (2005).  
So it is referred to the RO for appropriate development and 
consideration.


FINDINGS OF FACT

1.	The veteran has been provided with thorough and detailed 
notice as to the evidence required to substantiate his 
petition to reopen the previously denied claim for service 
connection for a wrist condition, and claim for service 
connection for PTSD, including whose responsibility - his 
or VA's, it was to obtain supporting information and 
evidence, and all relevant evidence necessary for a fair 
disposition of these claims has been obtained.

2.	In an unappealed January 1997 decision, the RO denied the 
veteran's original claim for service connection for a wrist 
condition.  

3.	The additional evidence received since that decision is 
either cumulative or redundant, and does not relate to an 
unestablished fact necessary to substantiate this claim, or 
raise a reasonable possibility of substantiating this claim.

4.	The veteran served in Vietnam, but there is no objective 
evidence that he participated in combat with the enemy 
during this period of service.

5.	The veteran's claimed in-service stressors have not been 
independently corroborated through his service records or 
other credible supporting evidence.


CONCLUSIONS OF LAW

1.	The RO's January 1997 decision denying service connection 
for a wrist condition is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2005).

2.	New and material evidence has not been submitted since the 
January 1997 decision to reopen this claim.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2005).  

3.	PTSD was not incurred in or aggravated by military 
service. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303, 3.304 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The records reflects that the veteran has received an August 
2001 VCAA notice letter with regard to the claim for service 
connection for PTSD, and an April 2002 letter as to the 
petition to reopen the previously denied claim for service 
connection for a wrist condition.  In each instance, the 
veteran was duly apprised of the information and evidence not 
of record that was necessary to substantiate his claim, the 
evidence VA would seek to obtain, and the evidence he was 
expected to provide.  So the first three elements of adequate 
VCAA notice outlined in 3.159(b)(1) and Pelegrini II have 
been met with regard to both issues on appeal.  However, none 
of the above notice letters contained the specific language 
of the "fourth element" mentioned above.    
   
In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  The Board is bound by 
the precedent opinions of VA's General Counsel, as the chief 
legal officer for the Department.  38 U.S.C.A. § 7104(c) 
(West 2002).

Here, although none of the above-referenced letters 
contained the precise language specified in 38 C.F.R. § 
3.159(b)(1), the Board finds that the veteran was otherwise 
fully notified of the need to give VA any evidence 
pertaining to his claims.  In each VCAA notice letter sent 
to the veteran in connection with his pending claims, the RO 
included a specific request that the veteran inform it about 
any additional information or evidence that he wanted it to 
attempt to obtain for him.  So a more generalized request 
with the precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice him, and thus, the Board finds this to be harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004); see also Mayfield 
v. Nicholson, 19 Vet. App. 103, 128 (Requesting additional 
evidence supportive of the claim rather than evidence that 
pertains does not have the natural effect of producing 
prejudice.  The burden is on the claimant in such a 
situation to show that prejudice actually exists).

In Pelegrini II, the Court held, among other things, that 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. at 119-20.  

In the present case, each of the notice letters sent to the 
veteran were issued in a manner consistent with the sequence 
of events set forth in Pelegrini II as to what constitutes 
timely VCAA notice.  In particular, the August 2001 
correspondence addressing the claim for service connection 
for PTSD, as well as the letter dated in April 2002 on the 
petition to reopen the claim for service connection for wrist 
condition, were each issued prior to the RO decisions that 
represented the initial adjudication of the claims under 
consideration.    

Moreover, in developing the veteran's claims, the RO has 
obtained the veteran's service medical records (SMRs), and 
VA outpatient and hospitalization records from the Columbia 
and Salisbury VAMCs.  The RO has also arranged for him to 
undergo numerous VA examinations in connection with 
the claims on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  And with regard to the veteran's claim for 
service connection for PTSD, the RO has obtained copies of 
the veteran's service personnel records and has also 
obtained a report from the United States Armed Services 
Center for Unit Records Research (USASCURR) summarizing the 
available combat unit records from the unit with which the 
veteran served.  The veteran himself has provided statements 
from various medical providers at the Columbia VAMC, copies 
of internet articles, and personal statements.  He has also 
declined the opportunity to testify at a hearing in support 
of his claims.  38 C.F.R. § 20.700(a).  

The Board further notes that while the veteran has apparently 
been awarded disability benefits from the Social Security 
Administration (SSA), as reflected in a November 2002 letter 
from the organization representing him in his claim before 
that agency, there is no need to obtain supporting records 
from the SSA before proceeding with a decision on the claims 
being decided herein.  As explained below, the determinative 
factor in the Board's denial of the claim for service 
connection for PTSD is the absence of credible supporting 
evidence of a claimed 
in-service stressor.  The SSA administrative decision to 
award benefits, and associated medical records supporting 
that determination, would generally not provide objective 
information that would help to substantiate any claimed event 
that occurred during service.  As regarding the veteran's 
petition to reopen, the underlying issue for consideration is 
whether new and material evidence has been submitted that 
demonstrates a nexus between a wrist condition and military 
service, and SSA records concerning recent instances of 
treatment, while generally relevant when the issue is whether 
there is a current disability, would not likely impact the 
question of nexus.  In any event, the November 2002 letter 
suggests that the supporting medical records for his SSA 
claim were primarily his VA treatment records, and the Board 
has already had the opportunity to review such records.  
Thus, the Board may still proceed with its consideration of 
the above matters, notwithstanding that his SSA records are 
not currently associated with the claims file.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).   

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.



Petition to Reopen Claim for Service Connection for a Wrist 
Condition

For service connection to be granted for any current 
disability, it must be shown that it was caused by a disease 
or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).

The veteran's initial claim for service connection for a 
wrist condition was denied by the RO in January 1997.  The RO 
indicated as the basis for the denial that there was no 
evidence of a causal link between any current disability 
involving the wrist, including traumatic tenosynovitis 
diagnosed post-service, and the veteran's active military 
service.  In this respect, the RO observed that the veteran's 
SMRs were absent for any record of treatment for a wrist 
condition.  He did not appeal the January 1997 decision.  
Thus, the RO's decision became final and binding on him based 
on the evidence then of record.  See U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.1103 (2005).  
Furthermore, this, in turn, means there must be new and 
material evidence since that decision to reopen this claim 
and warrant further consideration of it on a de novo basis.  
38 U.S.C.A. § 5108 (West 2002), 38 C.F.R. § 3.156 (2005); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board must determine whether new and material evidence 
has been received since the RO's January 1997 decision, 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to 
reach the underlying claim to adjudicate it de novo.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The question of whether evidence is "new and material" is 
determined under 38 C.F.R. § 3.156(a).  The Board recognizes 
that new regulations redefine what constitutes "new and 
material evidence" and clarify the types of assistance 
VA will provide to a claimant attempting to reopen a 
previously denied claim.  See 38 C.F.R. §§ 3.156(a), 3.159(c) 
(2005).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
at 45,620.  Here, the veteran's petition to reopen was filed 
after this date, and hence, the new version of the regulation 
is applicable in this case.

Under the revised version of 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2005).  If all of these tests are 
satisfied, the claim must be reopened.

Materiality contemplates evidence that "tend[s] to prove 
the merits of the claim as to each essential element that 
was a specified basis for that last final disallowance of 
the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The Court in Evans held that the evidence to be considered 
is that added to the record since the last final denial on 
any basis.  When determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  In Kutscherousky v. West, 12 Vet. App. 369 (1999), 
the Court held that the prior holding in Justus that the 
credibility of the evidence is to be presumed was not 
altered by the Federal Circuit's decision in Hodge.

The evidence received since the RO's January 1997 denial of 
the veteran's claim consists of outpatient and 
hospitalization records from the Columbia VAMC, dated from 
April 1999 to January 2005; hospitalization records from the 
Salisbury VAMC, dated from February to March 2003; the 
reports of numerous VA examinations; letters from Dr. H. 
Singh, a VA physician, dated in September 2004 and January 
2005.  Also added to the claims file are a January 2004 
response from the United States Armed Services Center for 
Unit Records Research (CURR) regarding its research of the 
veteran's unit records, a July 2002 copy of a letter from C. 
Doyle, private psychiatrist, a July 2002 letter from G. 
Roberts, a VA nurse practitioner, and various statements 
submitted by the veteran.  



As noted above, the basis for the RO's January 1997 denial of 
the veteran's claim was the lack of medical evidence of a 
nexus between any post-service wrist condition and military 
service.  The Board has considered the above items of 
evidence submitted since the date of the RO's prior denial, 
and finds that these items, while newly received, are not 
material to his claim -- i.e., they do not relate to the 
unestablished fact of a medical nexus.  Rather, the newly 
received evidence does not include any medical opinion or 
finding otherwise suggesting that he has a current disability 
of the wrist that is medically related to his military 
service.

The veteran's records from the Columbia VAMC, dated from 
April 1999 to January 2005, concern treatment at various 
times for carpal tunnel syndrome, including a July 1999 
carpal tunnel release procedure for the left hand, and 
February 2002 physician's assessment of a history of 
bilateral carpal tunnel syndrome.  However, there is no 
discussion at any point with regard to the likely etiology of 
this condition - particularly insofar as whether it 
specifically relates to service.  Also, records from the 
Salisbury VAMC dated from February to March 2003 pertain to 
the veteran's psychiatric hospitalization, and do not address 
any complaints involving disorders of the upper extremities.

The reports of VA examinations conducted over the course of 
the past eight years since the January 1997 denial, include 
the June 2004 report of a neurological examination noting 
that examination of the right upper extremity revealed a 
decrease in pinprick, and sharpness in the distribution of 
the median nerve.  The examiner noted as part of his overall 
clinical impression that the veteran had a documented right 
carpal tunnel syndrome, which may or may not have been a part 
of his diabetic diagnosis.  The above diagnosis does not 
provide any basis for attributing his carpal tunnel syndrome 
to service.  Nor does it relate this condition to any 
service-connected disability (pursuant to Allen v. Brown, 7 
Vet. App. 439 (1995)), inasmuch as service connection has not 
been granted for the underlying condition of diabetes 
mellitus (the claim for service connection for diabetes is 
still pending on appeal).



In any event, the above statement that right carpal tunnel 
syndrome "may or may not" be due to diabetes does not 
represent a positive determination that such condition is 
indeed associated with diabetes.  See e.g., Bostain v. West, 
11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (medical opinion expressed in terms 
of "may" also implies "may or may not" and is too 
speculative to establish medical nexus).

A January 2005 letter from Dr. H. Singh, a VA physician, 
concerns the veteran's complaints and findings that were 
related to suspected diabetes, and does not address any 
condition involving the upper extremities.  In September 
2004, this physician noted the veteran had a history of 
diabetes, peripheral vascular disease, sensory neuropathy, 
and PTSD.  This physician did not identify any specific 
disorder involving the veteran's wrists, or otherwise 
indicate that sensory neuropathy and/or peripheral vascular 
disease were present in the upper extremities.   

The remaining medical evidence includes a July 2002 letter 
from C. Doyle, psychiatrist, and letter dated that same month 
from G. Roberts, a VA nurse practitioner, and does not 
contain any reference to a condition involving the wrists.  
Also, a January 2004 letter from the CURR documents that 
agency's research of the veteran's unit records, and does not 
include any specific information pertaining to any medical 
condition during service. 

The additional evidence received since January 1997 also 
consists of the veteran's assertions that he has a current 
wrist disability that is causally related to his service. 
However, as he is a layman, without the appropriate 
background and expertise to render a competent opinion on a 
medical matter, he cannot offer a probative opinion 
etiologically linking a current disability to his military 
service.  See Bostain, 11 Vet. App. at 127, citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, his 
unsupported assertions with regard to the issue of causation, 
a medical matter, do not provide a basis for reopening his 
previously denied claim for service connection.  Moray v. 
Brown, 5 Vet. App. 211 (1993) (lay assertions of medical 
causation cannot serve as the predicate to reopen a claim for 
compensation benefits).  

For these reasons, the Board finds that new and material 
evidence has not been received to reopen the claim for 
service connection for a wrist condition.  Accordingly, the 
veteran's petition to reopen this claim must be denied.  And 
since he has not fulfilled his threshold burden of submitting 
new and material evidence to reopen this finally disallowed 
claim, the benefit of the doubt doctrine is inapplicable.  
Annoni v. Brown, 5 Vet. App. 463, 476 (1993).

Claim for Service Connection

A.	Governing Laws and Regulations

As previously mentioned, service connection is granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2005); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service -- to support a 
diagnosis of PTSD -- will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established 
by recognized military combat citations or other official 
records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Cohen v. Brown, 10 Vet. App. 128 (1997).  If VA 
determines the veteran engaged in combat with the enemy and 
his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required -- provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2005); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain other objective information 
that corroborates his testimony or statements.  See Cohen, 
10 Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98.  

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 Vet. 
App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f) (2005).  Credible supporting 
evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  However, corroboration does not require 
"that there be corroboration of every detail including the 
appellant's personal participation in the identifying 
process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

Mere presence in a combat zone is insufficient to show that a 
veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  On the other hand, 
whether a veteran has submitted sufficient corroborative 
evidence of claimed in-service stressors is a factual 
determination.  Pentecost v. Principi, 16 Vet. App. 124 
(2002).  And in both Pentecost and Suozzi, it was held that 
specific evidence that a veteran was actually with his unit 
at the time of an attack is not required to verify that 
attack as a PTSD stressor.  Pentecost, 16 Vet. App. at 129 
(Board interpreted corroboration requirement too narrowly by 
requiring the veteran to corroborate his actual proximity to 
and participation in rocket attacks); Suozzi, 10 Vet. App. 
310-11 (evidence that veteran's company received heavy 
casualties during an attack, even without specific evidence 
of the veteran's presence with the company during that 
particular attack was sufficient to reopen his claim for 
service connection for PTSD).

In determining whether service connection is warranted, VA 
is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, 
is supportive or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. 
Brown, 9 Vet App. 518, 519 (1996).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("[T]he VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine" and does not mandate a 
discussion of all lay evidence of record.)

B.	Legal Analysis

The veteran's DD Form 214 shows he served on active duty from 
July 1968 to July 1970, including a tour in Vietnam from 
December 1968 to December 1969.  His military occupational 
specialty (MOS) was a Cargo Handler.  Also documented is his 
receipt of the Vietnam Service Medal, Vietnam Campaign with 
60 Device, Sharpshooter Badge, and Expert Badges (M-14 and M-
16 rifles).  

The veteran's service personnel records show that his unit of 
assignment during his service in Vietnam was the 368th 
Transportation Company.  His principal occupational duties 
during this time period are listed as winch operator, 
assistant hatch foreman, and signal operator.  Also 
documented is that he participated in an unnamed campaign in 
Vietnam.  

The veteran's SMRs are negative for any complaints, symptoms, 
or diagnosis with respect to a psychiatric condition.

The report of an October 1970 VA examination does not reflect 
any complaints or findings of psychiatric problems.

Records from the Columbia VAMC include the report of a May 
2000 consultation with a VA clinical psychologist, which 
notes the veteran's report that during service in Vietnam he 
worked in supply at Long Bien, and that he also assisted with 
patrolling the perimeter of the base.  He stated that he and 
his unit would engage the enemy and hold them until others 
came to support them.  He also said a friend was killed in 
Vietnam, and that he blamed the first sergeant for this 
death.  The psychologist evaluating the veteran noted that he 
had recurrent and intrusive recollections and dreams of 
trauma, psychological and physiological reactivity when 
exposed to cues that reminded him of service, markedly 
diminished interest in significant activities, sleep 
disturbance, hypervigilance, irritability and anger outbursts 
with thoughts of harm to self and others, though with no 
plan, and exaggerated startle reaction.  The assessment was 
PTSD, with considerable to severe industrial and social 
impairment, and the psychologist assigned a Global Assessment 
of Functioning (GAF) score of 50.

Additional records from the Columbia VAMC indicate the 
veteran continued to undergo treatment for PTSD that included 
individual counseling and group therapy.  Also, records from 
the Salisbury VAMC dated from February to March 2003 show the 
veteran underwent an approximately one-month psychiatric 
hospitalization at that facility.  The diagnosis on admission 
was severe PTSD in relapse, and on discharge it was noted 
that his PTSD symptoms still persisted and fluctuated, 
but that his overall condition had improved. 

In his October 2002 response to a PTSD questionnaire sent by 
the RO, the veteran identified as an in-service stressful 
event that contributed to his claim for service connection 
for PTSD, having witnessed rocket and mortar attacks on his 
base located in Long Bien, Vietnam, in 1968.  He described 
another incident in which he witnessed an explosion at an 
ammunition dump near a bridge as the result of an enemy 
attack.  He then described an incident in which a friend of 
his was transferred out of his company, and was killed one 
month later.  The veteran also stated that he was the head of 
a reactionary squad that was active in defending the base at 
Long Bien, and that he recalled in February 1969 having been 
subjected to one or more enemy attacks while on guard duty.  
Additionally, he alleged as an in-service stressor that 
during the Tet Offensive, he was stationed in Saigon 
assisting with the unloading of a supply ship, and that he 
had to rush to complete this task because there were repeated 
enemy attacks in that area.  

On VA examination in April 2003, the veteran reported that 
during service he was the squad leader in a transportation 
unit and in a longshoreman unit.  He described being part of 
a squad patrolling the perimeter one night, and having been 
subjected to fire from the enemy on numerous instances.  He 
also described another episode in which he ran into a bunker 
and rockets went across over his head.  He further stated 
that he had recently developed problems with insomnia and 
awoke two to three times per night.  He complained of 
frequent intrusive thoughts and nightmares related to his 
service in Vietnam.  He also reported that he had flashbacks 
every other day, difficulty with trusting others, decreased 
concentration and memory, irritability, hypervigilance and 
exaggerated startle response, and homicidal thoughts when 
angry.

A mental status examination revealed that the veteran's 
speech was of a regular rate, rhythm, and volume.  He 
described his mood as fair, and his affect was blunted.  
His thought processes were logical and goal directed without 
evidence of lucid disassociation.  He reported that at times 
he would see friends who were killed in Vietnam.  He stated 
that this occurred approximately two times per month.  He was 
able to register three objects and recalled one of three 
objects after five minutes even with prompts.  He was a 
fairly poor historian and was not able to give specific dates 
or names for events.  He demonstrated the capacity for 
abstract reasoning as evidenced by his interpretation of a 
proverb and similarities.  His judgment to a hypothetical 
situation was good.  He reported some homicidal ideation when 
angry.  He reported suicidal ideation but no plans.  

The examiner rendered a diagnostic impression of PTSD, 
chronic, and alcohol dependence in remission, and assigned a 
GAF of 62.  The examiner further noted that the veteran's 
medical records indicated prior diagnosis and treatment for 
PTSD.  It was also noted that the veteran was not able to 
give specifics on evaluation, and that he gave many 
approximate answers to questions which may have indicated 
some malingering or exaggeration of symptoms.  The examiner 
then stated that the veteran's social adaptability and 
interactions with others was mildly to considerably impaired 
due to his problems with irritability, anxiety, and desire to 
isolate.  His flexibility, adaptability, and efficiency in an 
industrial environment could not be evaluated as he had been 
unemployed related to medical disability since 2001.  
The examiner estimated that the veteran's overall level of 
disability was in the mild to considerable range.    

In October 2003, the veteran submitted copies of various 
internet articles providing a general overview of events that 
occurred during the Vietnam War.  One of the articles 
included an account of an enemy attack in February 1969 on a 
military base in Binh Chuan, and stated that after this 
incident the Viet Cong soldiers eventually arrived at Long 
Bien.   

A January 2004 report from the United States Armed Services 
Center for Unit Records Research (CURR) indicates this agency 
had reviewed the available combat records from the 368th 
Transportation Company, its higher headquarters, the U.S. 
Army Terminal Newport, and the U.S. Naval Support Activity 
(NSA) Saigon for 1969.  The report further states that these 
unit records mentioned only two enemy initiated incidents for 
1969.  The first incident occurred on July 10, 1969 when Viet 
Cong terrorists threw a satchel charge at the Annapolis 
BOQ/BEQ in Saigon wounding nine personnel, and the second 
incident occurred in September 1969 when NSA Supply reported 
one sapper attack on three vehicles across the street from 
the Supply building in Saigon.

In the present case, the April 2003 VA psychiatric examiner 
has rendered a diagnosis of PTSD, chronic, and various other 
treatment providers at the Columbia VAMC have also noted a 
clinical assessment of PTSD.  The next issue that must be 
considered therefore is whether the veteran has a verified 
stressor that would support a medical diagnosis of PTSD, 
based upon either an in-service event related to combat with 
the enemy, or another alleged stressful experience that has 
been corroborated through objective information.  

The relevant information of record concerning the veteran's 
unit assignment and occupational duties in military service 
does not establish in this case that he had combat service 
during the period that he served in Vietnam.  His MOS during 
service was a Cargo Handler, and the description of his 
occupational responsibilities in his personnel records does 
not directly suggest involvement in combat.  He also has not 
received any medals that specifically reflect combat service.  
While he has been awarded the Vietnam Campaign Medal with 60 
Device, there is no statement in the record that this 
decoration was received in connection with any specific 
combat actions.  VA's General Counsel has held that the 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran "have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99 (Oct. 18, 1999); 65 Fed. 
Reg. 6256-6258 (2000). The General Counsel also indicated 
that the determination of whether a veteran engaged in combat 
with the enemy necessarily must be made on a case-by-case 
basis, and that absence from a veteran's service records of 
any ordinary indicators of combat service may, in appropriate 
cases, support a reasonable inference that he did not engage 
in combat; such absence may properly be considered "negative 
evidence" even though it does not affirmatively show that he 
did not engage in combat.  Id.

The veteran's military personnel records document involvement 
in a single unnamed campaign, but do not provide any 
supporting details.  He has alleged having been subjected to 
enemy fire while serving in a unit defending the base at Long 
Bien, however, as explained below, there is no objective 
evidence that confirms the occurrence of this claimed 
incident.  In the absence of evidence that shows 
participation in combat during service, his claimed in-
service stressors may not be established based upon his lay 
testimony alone, but rather, must be corroborated through 
objective sources.  See 38 C.F.R. § 3.304(f); Cohen, 
10 Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98.

As indicated above, the in-service stressors that the veteran 
has alleged are that while stationed at the Long Bien 
military base, he was a member of a squad that patrolled the 
perimeter of the base and defended it, and on numerous 
instances in February 1969 he was subject to enemy attacks 
while on duty; that he witnessed rocket and mortar attacks on 
the base at Long Bien in 1968; that a friend of his 
was transferred out of his company to a different unit, and 
was later killed, and the veteran blamed the first sergeant 
for the death of this individual; that he witnessed an 
explosion at an ammunition dump near a bridge as the result 
of an enemy attack; and that during the Tet Offensive, he was 
stationed in Saigon assisting with the unloading of a supply 
ship, and had to rush to complete this task because of 
repeated enemy attacks in that area.  

But these contentions notwithstanding, the objective 
information that has been obtained regarding the veteran's 
occupational duties and responsibilities in service, and 
relevant history for the unit in which he served, do not 
substantiate the occurrence of any of these claimed events.  
The RO has obtained copies of his service personnel records, 
but these records do not corroborate the alleged incidents, 
including providing information on any temporary duty 
assignments that would help to establish one or more of the 
above events.  Also, in response to the RO's request for any 
relevant unit records, the CURR indicated that it had 
reviewed the available combat records from the veteran's 
unit, and that they mentioned only two enemy initiated 
incidents during 1969 -- the first on July 10, 1969 when 
Viet Cong terrorists threw a satchel charge at the Annapolis 
BOQ/BEQ in Saigon wounding nine personnel, and the second in 
September 1969 when NSA Supply reported one sapper attack on 
three vehicles across the street from the Supply building in 
Saigon.  Neither of the incidents referenced in the CURR 
report substantiate any of the veteran's claimed stressors.  
Additionally, he has submitted in support of his claim copies 
of internet articles that provide an overview of events 
occurring during the Vietnam War, however, these items do not 
contain any details that would help to verify the occurrence 
of his specific alleged stressors.

The Board also notes there is no indication that any further 
RO action is warranted to attempt to corroborate the 
veteran's claimed stressors.  The RO has already obtained his 
complete SMRs and service personnel records, and has received 
from the CURR all pertinent historical information from the 
unit in which he served.  He also has been afforded the 
opportunity to provide any relevant statements and other 
supporting evidence involving the claimed events during 
service, and he has not identified any other in-service 
stressors.   



Accordingly, in the absence of credible supporting evidence 
that substantiates a claimed in-service stressor, the 
veteran's claim for service connection for PTSD must be 
denied.  As the preponderance of the evidence is against his 
claim, the benefit-of-the-doubt doctrine is not applicable.  
38 C.F.R. § 4.3; see also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The petition to reopen the claim for service connection for 
wrist condition is denied.

The claim for service connection for PTSD is denied.  


REMAND

The Board's review of the claims file indicates that in its 
correspondence dated in November 2002, a private organization 
representing the veteran in a claim for SSA disability 
benefits informed him that the disposition of this claim had 
been favorable.  There are no details provided in the above 
documentation as to the specific disabling condition/s upon 
which his award was based.  That notwithstanding, the SSA 
administrative decision to award benefits, as well as the 
medical records underlying this decision, may contain 
information relevant to the claims remaining on appeal.  The 
RO has not yet attempted to obtain the pertinent records from 
the SSA, and hence, these records must be obtained and 
associated with the claims file.  See Murincsak v. Derwinski, 
2 Vet. App. 363 (1992) (VA's duty to assist includes 
obtaining records from the SSA, and giving it appropriate 
consideration and weight in its adjudication of the matter 
under consideration).  See also 38 C.F.R. § 3.159(c)(2).  
  


Additionally, as regarding the veteran's claim for a rating 
higher than 20 percent for the residuals of a low back 
injury, the pertinent findings as to limitation of motion in 
the lumbar region do not adequately reflect consideration of 
functional loss due to pain and other symptoms.  VA revised 
the section of the rating schedule that addresses 
disabilities of the spine, effective September 26, 2003.  See 
68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003), codified at 38 
C.F.R. § 4.71a, DCs 5235 to 5243.  Where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  See VAOPGCPREC 
7-2003 (Nov. 19, 2003).  See, too, 38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 2000) (revised 
regulations do not allow for their retroactive application 
unless those regulations contain such provisions and may only 
be applied as of the effective date).  Consequently, for the 
time period prior to September 26, 2003, VA adjudicators 
cannot apply the revised regulations, only the former 
criteria.  

In this instance, the veteran has received notice of the 
revised rating criteria for disabilities of the spine through 
the May 2004 SOC, and the October 2003 orthopedic examination 
includes findings that directly address the revised rating 
criteria based upon limitation of motion in the lower back 
region.  But the examination findings do not take into 
consideration whether mobility in the area of the lumbar 
spine is subject to any further restriction due to pain, and 
other factors such as flare-ups, and repetitive use.  In this 
respect, when determining the severity of musculoskeletal 
disabilities such as the one at issue, VA is also required to 
consider the extent of additional functional impairment above 
and beyond the limitation of motion objectively demonstrated, 
including as due to pain, weakness, incoordination, and 
premature fatigability - particularly during times when the 
veteran's symptoms "flare up," such as during prolonged 
use.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), 
citing 38 C.F.R. §§ 4.40, 4.45, 4.59.



Here, the October 2003 examiner reported range of motion 
findings of 45 degrees forward flexion, 30 degrees extension, 
right and left lateral bending to 30 degrees, and right and 
left lateral rotation to 45 degrees.  He then noted the 
veteran reported having pain in the lower back, with acute 
flare-ups occurring once per month, but the examiner did not 
then attempt to quantify the extent of any additional 
limitation of motion as the result of these factors.  Hence, 
further examination is warranted to determine the severity of 
the veteran's low back disability, taking into consideration 
the symptoms involving functional loss, as required under 
DeLuca, 8 Vet. App. 202, 204-7 and 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.

Accordingly, these claims are REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.	Obtain all documents pertaining to an 
award of benefits from the SSA, to 
include copies of the agency's decision 
to award disability benefits, and the 
medical records upon which the SSA 
based its decision.  Then associate 
these documents with the other evidence 
in the claims folder.  

2.	Obtain all further outpatient and 
hospitalization records from the 
Columbia VAMC dated since January 2005, 
and associate these records with the 
claims folder.  

3.	Schedule the veteran for an 
appropriate VA medical examination to 
assess the severity of his service-
connected residuals of a low back 
injury.

The claims folder must be made 
available to the designated examiner, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder for the veteran's pertinent 
medical history.  All necessary testing 
should be done, to include specifically 
range of motion studies (measured in 
degrees, with normal range of motion 
specified), and the examiner should 
review the results of any testing prior 
to completion of the examination 
report.

The examiner must also determine 
whether there are objective clinical 
indications of pain/painful motion, 
weakened movement, premature/excess 
fatigability, or incoordination and, if 
feasible, these determinations should 
be expressed in terms of the degree of 
additional range of motion loss due to 
such factors.  This includes instances 
when these symptoms 
"flare- up" or when the lumbar spine 
is subject to repetitive motion over a 
period of time.  And this determination 
also should be portrayed, if feasible, 
in terms of the degree of additional 
range of motion loss due to these 
factors.

The examination report should be 
completely legible. If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

4.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2005); Stegall v. West, 11 Vet. App. 
268 (1998).

5.	Then readjudicate the veteran's 
claims for service connection for a 
skin rash and for diabetes with 
peripheral neuropathy, each allegedly 
secondary to herbicide exposure, as 
well as his claim for a rating higher 
than 20 percent for the residuals of a 
low back injury.  If the claims are not 
granted to his satisfaction, prepare an 
SSOC and send it to him and his 
representative.  Give them time to 
respond before returning these claims 
to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 Department of Veterans Affairs


